                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PIETRA LIMANDRI,                                  :
                                                  :
                               Plaintiff,         :           CIVIL ACTION NO. 16-2960
                                                  :
       v.                                         :
                                                  :
ALLSTATE INSURANCE COMPANY,                       :
                                                  :
                               Defendant.         :

                                             ORDER

       AND NOW, this 29th day of March, 2019, after considering (1) the motion for summary

judgment filed by the defendant, Allstate Insurance Company (“Allstate”) (Doc. No. 15), (2) the

motion for partial summary judgment filed by the plaintiff, Pietra Limandri (“Limandri”) (Doc.

No. 16), (3) Allstate’s separately filed statement of undisputed material facts (Doc. No. 18), (4)

Limandri’s response in opposition to Allstate’s motion for summary judgment (Doc. No. 19), (5)

Allstate’s response in opposition to Limandri’s motion for partial summary judgment (Doc. No.

20), and (6) Limandri’s response to Allstate’s statement of undisputed material facts (Doc. No.

22); and after hearing oral argument by counsel for the parties; and for the reasons set forth in the

separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      Allstate’s motion for summary judgment (Doc. No. 15) is GRANTED IN PART

and DENIED IN PART as follows:

               a.       Allstate’s motion, to the extent it seeks summary judgment on Limandri’s

       cause of action for a declaratory judgment in count I of the complaint, is GRANTED and

       partial judgment is entered in favor of Allstate and against Limandri for count I of the

       complaint; and
               b.     To the extent Allstate sought summary judgment on counts II and III of

       the complaint, the motion is DENIED WITHOUT PREJUDICE;

       2.      Limandri’s motion for partial summary judgment (Doc. No. 16) is DENIED; and

       3.      The court will hold a telephone status conference on Thursday, April 4, 2019, at

9:30 a.m. Counsel for the plaintiff will initiate the call by contacting the undersigned’s civil

deputy clerk at (610) 333-1833 once all counsel are present on the call.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                2
